DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamazaki et al. JP 08-225164 A (hereinafter “Yamazaki”).
Regarding claim 1, Yamazaki discloses a print device (not shown, refer to background of invention paragraphs [0001]-[0002]) comprising: 
an input tray (not shown, but pickup rollers feed sheets off a paper tray as mentioned in para. [0002] and implicitly from prior art image showing a stack of sheets supported by an not shown tray prior to being fed by a pickup roller 12) to receive a print media stack for printing; and 

the pickup roller comprising: an outer surface (3 refer to FIG. 2) to be in contact with the print medium on top of the print media stack, for being fed into the media loading path; and 
a slot (2) comprising lateral walls (parallel walls of 2, refer to FIG. 2) extending from the outer surface towards a central longitudinal axis of the pickup roller, each lateral wall having an edge meeting the outer surface of the pickup roller, wherein the edge of each lateral wall is to create a surface contact between the print media and the pickup roller, to allow the pickup roller to push the print media into the media loading path, and wherein a distance (groove width W) between the edge of one lateral wall to the edge of another lateral wall of the slot is in a range of about 2 millimeter (mm) to 3 mm  (paragraphs [0005]-[0007] describe a range of 0-2mm for width W, which falls in the claimed range), the distance defining a width of the slot.
	Regarding claim 2, wherein each lateral wall has a height (groove depth) measured from a base to the edge in a range of about 0.5 mm to 1 mm (refer to abstract, groove depth t is in the range of 0.5mm to 5mm, which falls in the claimed range), the height defining a depth of the slot.
	Regarding claim 3, wherein the pickup roller is made from ethylene-propylene-diene monomer (“EPDM rubber” refer to paragraph [0010]).

	Regarding claim 5, wherein the lateral walls comprise a first lateral wall and a second lateral wall opposite to the first lateral wall (refer to FIG. 1 and 2).
	Regarding claim 6, wherein the slot has a length equal to a width of the pickup roller (refer to groove 2 length in the axial direction in FIG. 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki in view of Shibazaki JP 04-277141A (hereinafter “Shibazaki”).

a first pickup roller (1) mounted on a rotatable shaft (implicit) to push print media into a media loading path for printing, the first pickup roller comprising: 
a first outer surface (3) to be in contact with the print medium on top of the print media stack; and 
a first slot (2) provided on the first outer surface; and 
the first slot comprising: 
lateral walls extending from the corresponding outer surface towards a central longitudinal axis of the corresponding pickup roller, each lateral wall having an edge meeting the outer surface of the corresponding pickup roller, wherein the edge of each lateral wall is to create a contact surface between the print media and the corresponding pickup roller, and wherein each lateral wall has a height (groove depth) measured from a base to the edge in a range of about 0.5 mm to 1 mm (refer to abstract, groove depth t is in the range of 0.5mm to 5mm, which falls in the claimed range), the height defining a depth of the slot.
	Yamazaki teaches the claimed invention except for explicitly teaching
a second pickup roller mounted on the rotatable shaft to push the print media into the media loading path for printing, the second pickup roller comprising: a second outer surface to be in contact with the print medium on top of the print media stack; and a second slot provided on the second outer surface and
the second slot comprising: 

	Shibazaki teaches a similar device that uses two pickup rollers (1, shown in FIG. 1 and 7) on a single shaft to reliably supply sheets of paper from a feed tray.
	It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Yamazaki with an additional pickup roller as taught by Shibazaki as an alternative manner of reliably feeding a top sheet from a stack of sheets.  The combination would provide wherein the second roller would teach the second slot as claimed.
	Regarding claim 8, Yamazaki also teaches wherein the first slot (2) includes a first lateral wall and a second lateral wall extending from the first outer surface towards the central longitudinal axis of the first pickup roller, and wherein a distance between a first edge of the first lateral wall to a second edge of the second lateral wall of the first slot is in a range of about 2 mm to 3 mm, the distance defining a width of the first slot (paragraphs [0005]-[0007] describe a range of 0-2mm for width W, which falls in the claimed range) .
	Regarding claim 9, the combination of references would teach wherein the second slot includes a third lateral wall and a fourth lateral wall extending from the 
Regarding claim 10, the combination of references would teach wherein the first pickup roller and the second pickup roller are mounted on a first side and a second side, respectively, of the rotatable shaft with respect to a center of a width of the print media.
Regarding claim 11, the combination of references would teach wherein the first slot of the first pickup roller and the second slot of the second pickup roller are to alternately (since multiple slots would be shown in each roller, the examiner interprets the “first slot” of the first pickup roller and the “second slot” of the second pickup roller are not aligned) come into contact with the print medium by rotation of the rotatable shaft.
Regarding claim 12, the combination of references would teach wherein the first slot of the first pickup roller and the second slot of the second pickup roller are to simultaneously (since multiple slots would be shown in each roller, the examiner interprets the “first slot” of the first pickup roller and the “second slot” of the second pickup roller are aligned) come into contact with the print medium by rotation of the rotatable shaft.
Regarding claims 13-15, Yamazaki teaches all of the claim limitations (refer to claim 1 as a guide), except for more than one pickup roller (claim 13 recites “pickup rollers”).

	It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Yamazaki with an additional pickup roller as taught by Shibazaki as an alternative manner of reliably feeding a top sheet from a stack of sheets.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A GONZALEZ whose telephone number is (571)270-3094.  The examiner can normally be reached on 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/LUIS A GONZALEZ/Primary Examiner, Art Unit 3656